DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 recites the limitation “controlling a velocity output of the electric motor by varying values of the operational PWM commands that are generated as electrical command input into the electric motor” in Lines 8-10. Applicant does not have 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7 and 20 are rejected underpre-AIA 35 U.S.C. 103(a) as being unpatentable over Alderete et al. (USPGPub 2012/0259282) in view of Sunder et al. (USPGPub 2010/0211003) and Bazargan et al. (USPGPub 2010/0164727).

Re Claim 1, Alderete discloses a method for detecting a presence of an infusion cartridge in an infusion pump (Alderete Abstract; ¶ 0154-0259), comprising installing an infusion cartridge (111) in an infusion pump (100) (Alderete Fig. 2); initiating an infusion cartridge loading sequence (Alderete ¶ 0215); recording loading pulse width modulation (PWM) commands applied to an infusion pump motor during the loading sequence; setting a value of threshold PWM commands based on the loading PWM commands applied to the infusion pump motor during the loading sequence (Alderete ¶ 0215-0216); generating operational PWM commands as command input into the infusion pump motor causing the infusion pump motor to operate a drive mechanism of the infusion pump (100) (Alderete ¶ 0217-0259 - wherein the 
	However, Alderete does not disclose controlling a velocity output of the infusion pump motor with a velocity loop algorithm. Sunder discloses high precision infusion pumps comprising velocity loop motor control algorithm comprising a program having motor velocity as a controlled output such that the value of the PWM commands is proportional to a load on the electric motor for the purpose of delivering a volume per unit time or a total volume infusion period of time (Sunder ¶ 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the closed loop motor control algorithm of Alderete to be a velocity loop algorithm comprising motor velocity as a controlled output such that the value of the PWM commands is proportional to a load on the infusion pump motor as disclosed by Sunder for the purpose of delivering a volume per unit time or a total volume infusion period of time.
	Alderete also fails to explicitly disclose the generation of the cartridge indication being a missing cartridge indication. Bazargan discloses a system for detecting the presence of a 

Re Claim 2, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete further discloses wherein the value of threshold PWM commands is an average value of the loading PWM commands (Alderete ¶ 0244; ¶ 0215-0259).

Re Claim 3, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete further discloses wherein the values of operational PWM commands are average values of PWM commands of each subsequent motor move during a pumping cycle (Alderete ¶ 0244; ¶ 0215-0259).

Re Claim 4, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete further discloses wherein the operational PWM commands are uniform amplitude voltage pulses (Alderete ¶ 0076).

Re Claim 5, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete further discloses where the predetermined amount is based on a pumping speed of the pumping operations (Alderete ¶ 0013-0017; ¶ 0230-0242 - encoder counts).

Re Claims 6 and 7, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete discloses wherein the predetermined amount is between 20% and 40% or 40% and 60% of the threshold. Alderete further discloses wherein the predetermined amount is small enough to represent a desired equilibrium condition. Alderete and Claims 6 and 7 differ in that Alderete does not teach the exact same proportions as recited in the instant claims. However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Alderete overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed range including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that "the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.

Re Claim 20, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. In particular, Alderete in view of Sunder and Bazargan disclose generating a missing cartridge indication in Claim 1. Alderete further discloses wherein gene rating the cartridge indication generates the indication on a user interface (104, 106) of the infusion pump (Alderete ¶ 0062, 0082-0083, and 0238).

Re Claim 23, Alderete in view of Sunder and Bazargan disclose all of the limitations of Claim 1. Alderete fails to explicitly disclose wherein the values of the operational PWM commands as command input are proportional to an output load on the motor. Sunder discloses a velocity loop motor control algorithm comprising a program having motor velocity as a controlled output such that the value of the PWM commands is proportional to a load on the electric motor for the purpose of delivering a volume per unit time or a total volume infusion period of time (Sunder Pgs. 4-5 ¶ 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the closed loop motor control algorithm of Alderete in view of Sunder and Bazargan wherein the value of the PWM commands is proportional to a load on the electric motor as disclosed by Sunder for the purpose of de live ring a volume per unit time or a total volume infusion period of time.

Claims 24 and 26-33 are rejected underpre-AIA 35 U.S.C. 103(a) as being unpatentable over Alderete et al. (USPGPub 2012/0259282) in view of Bazargan et al. (USPGPub 2010/0164727).

Re Claim 24, Alderete discloses a method for detecting a presence of an infusion cartridge in an infusion pump (Alderete Abstract; ¶ 0154-0259), comprising storing a threshold value of PWM commands (Alderete ¶ 0238); executing a closed loop motor control algorithm to generate operational PWM commands (Alderete ¶ 0220; ¶ 0215-0259), the operational PWM commands representing a measure of electrical command input into an electric motor of the infusion pump that cause the electric motor to power a drive mechanism of the infusion pump (Alderete ¶ 0217-0259 - wherein the measure of force is indicative of an amount of force imparted by the shaft 1234 to the pinion gear 1246 of the actuation mechanism - ¶ 0215); controlling a velocity output of the electric motor with the operational PWM commands that are generated as electrical command input into the electric motor; (Alderete ¶ 0154-0155; 0221-0259); operating the drive mechanism of the infusion pump in response to the operational PWM commands; comparing values of the operational PWM commands that are generated as electrical command input into the electrical motor while operating the drive mechanism to the threshold value (Alderete ¶ 0154-0155, 0217-0259); and generating a cartridge indication if the values of the operational PWM commands drop below the value of the threshold PWM commands by a predetermined a mount (Alderete ¶ 0238).
	Alderete fails to explicitly disclose the generation of the cartridge indication being a missing cartridge indication. Bazargan discloses a system for detecting the presence of a cartridge comprising initiating a safety check to inform a user of a missing cartridge and prompt the user to insert a cartridge, or otherwise investigate the reason for why no cartridge is detected, thus improving the safety of the device (Bazargan ¶ 0059-0060). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have 

Re Claims 26 and 27, Alderete in view of Bazargan disclose all of the limitations of Claim 24. Alderete further discloses a method further comprising initiating an infusion cartridge loading sequence (Alderete ¶ 0215); and recording loading PWM commands applied to an infusion pump motor during the loading sequence (Alderete ¶ 0215-0216); and wherein the threshold value is an average value of the loading PWM commands (Alderete ¶ 0244; ¶ 0215-0259).

Re Claim 28, Alderete in view of Bazargan disclose all of the limitations of Claim 24. Alderete further discloses wherein the values of operational PWM commands are average values of PWM commands of each subsequent motor move during a pumping cycle (Alderete ¶ 0244; ¶ 0215-0259).

Re Claim 29, Alderete in view of Bazargan disclose all of the limitations of Claim 24. Alderete further discloses wherein the operational PWM commands are uniform amplitude voltage pulses (Alderete ¶ 0076).

Re Claim 30, Alderete in view of Bazargan disclose all of the limitations of Claim 24. Alderete further discloses where the predetermined amount is based on a pumping speed of the pumping operations (Alderete ¶ 0013-0017; ¶ 0230-0242 - encoder counts).

Re Claims 31 and 32, Alderete in view of Bazargan disclose all of the limitations of Claim 24. Alderete discloses wherein the predetermined amount is between 20% and 40% or 40% and 60% of the threshold. Alderete further discloses wherein the predetermined amount is small enough to represent a desired equilibrium condition. Alderete and the Claims 31 and 32 differ in that Alderete does not teach the exact same proportions as recited in the instant claims. However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Alderete overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed range including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that "the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.

Re Claim 33, Alderete in view of Bazargan disclose all of the limitations of Claim 24. In particular, Alderete in view of Sunder and Bazargan disclose generating a missing cartridge indication in Claim 24. Alderete further discloses wherein gene rating the cartridge indication generates the indication on a user interface (104, 106) of the infusion pump (Alderete ¶ 0062, 0082-0083, and 0238).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alderete et al. (USPGPub 2012/0259282) in view of Bazargan et al. (USPGPub 2010/0164727) as applied to Claim 24 above, and further in view of Sunder et al. (USPGPub 2010/0211003).

Re Claim 25, Alderete in view of Bazargan disclose all of the limitations of Claim 24. Alderete fails to explicitly disclose wherein the values of the operational PWM commands are proportional to a load on the electric motor. Sunder discloses a velocity loop motor control algorithm comprising a program having motor velocity as a controlled output such that the value of the PWM commands is proportional to a load on the electric motor for the purpose of delivering a volume per unit time or a total volume infusion period of time (Sunder Pgs. 4-5 ¶ 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the closed loop motor control algorithm of Alderete in view of Bazargan to comprise values of the PWM commands as proportional to a load on the electric motor as disclosed by Sunder for the purpose of delivering a volume per unit time or a total volume infusion period of time.

Response to Arguments
Applicant’s arguments filed 03/10/2020 with respect to 112 new matter rejection of Claims 24-33 and objection of Claims 1 and 24 have been fully considered and are persuasive. The 112 new matter rejection is being withdrawn where applicant has amended Claim 24 which is being found to have support in PGPub paragraph 0018. All claim objections are being withdrawn due to amendments. 

Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. In the second full paragraph of Page 9 of the response, applicant argues “No determination of a force output of the motor is ever made as the claimed system does not include a force sensor, nor are any calculations made that convert any other measurements to force.” However, it is unclear how this is relevant to the prior art Alderete in view of Sunder and Bazargan. Applicant has appeared to have identified a difference in the prior art and the present case but has failed to distinguish over the prior art. With regard to the arguments on Page 9 of the response and leading into Page 10, primary reference Alderete discloses in PGPub paragraph 00155 discloses “each force measurement might be associated with a corresponding […] delivery stroke […] used to calculate a rate of change of the actuation force.” Furthermore, prior art Sunder discloses controlling a velocity output of an infusion pump motor with a velocity loop algorithm where velocity and force are directly related in the algorithm, 
The encoder feedback error is given by equation 1.
∈(x)=X−X0  eq.(1)
∈ is the error in the encoder position, X is the actual encoder position and X0 is the target encoder position. The target values X0 are a function of time. The infusion program is a program to deliver a volume per unit time or a total volume infusion period of time.
It is unclear to examiner how any of the prior art is not being interpreted as controlling velocity of an infusion pump motor where rate of change of force measurements in Alderete are directly being associated with delivery strokes of a motor. In the middle of Page 10 of the response, applicant argues the limitation of Claim 1 reading “comparing values of the operational PWM commands that are generated as electrical command input into the infusion pump motor during pumping operations to the value of the threshold PWM commands” is not taught or suggested in the prior art. However, Alderete expressly discloses that “a measure of force (also referred to here as a “force measurement”) may be a voltage, a current, a capacitance, a resistance, a digital value, [or] an analog value.” Alderete ¶ 0155. This expressly meets the limitation of “electrical command input,” particularly where force “has an associated quantity metric or measurement” associated with delivery stroke of the infusion pump motor. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783       
04/19/2021